989 F.2d 496
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Dominick LONGO, Defendant-Appellant.
No. 92-7264.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 24, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-90-37-HM)
Dominick Longo, Appellant Pro Se.
James Richard Alsup, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Dominick Longo, a federal inmate who was convicted by a jury of conspiracy to distribute cocaine, appeals the district court's denial of Longo's request for a free copy of his trial and sentencing transcripts.  Longo claims that the transcripts are necessary for him to prepare a second 28 U.S.C. § 2255 (1988) motion, in which he hopes to demonstrate that the testimony of several witnesses against him was contradictory and constituted perjury.  We affirm the district court's denial of the request.


2
Copies of transcripts may be provided to an indigent litigant at government expense upon a showing by the litigant of a particularized need for the documents.   See Jones v. Superintendent, Virginia State Farm, 460 F.2d 150, 152-53 (4th Cir. 1972), cert. denied, 410 U.S. 944 (1973).  An indigent is not entitled to free copies "merely to comb the record in the hope of discovering some flaw."   United States v. Glass, 317 F.2d 200, 202 (4th Cir. 1963).


3
Longo's request for copies of his transcripts does not establish the requisite need under Jones.  The Rules Governing Section 2255 Proceedings require only that the facts in support of a claim for relief be set forth in summary form.  Rule 2(b).  Discovery may thereafter be available in the § 2255 proceeding.  Rule 6. As Longo has failed to establish why he cannot, without copies of the transcripts, set forth in summary form the facts in support of his claim, we affirm the district court's denial of his request.*  Longo's motion that this Court furnish him transcripts at government expense is denied.  We dispense with oral argument because the materials before the Court reveal that argument would not significantly aid the decisional process.

AFFIRMED


*
 We note that in Longo's informal brief, he sets forth his claims in summary form